 

EXHIBIT 10.23

 

DRESSER-RAND GROUP INC.

GRANT NOTICE FOR 2008 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNITS

FOR GOOD AND VALUABLE CONSIDERATION, Dresser-Rand Group Inc. (the "Company"),
hereby grants to Grantee named below the number of restricted stock units
specified below (the “Award”), upon the terms and subject to the conditions set
forth in this Grant Notice, the Dresser-Rand Group Inc. 2008 Stock Incentive
Plan (the “Plan”) and the Standard Terms and Conditions (the “Standard Terms and
Conditions”) adopted under such Plan and provided to Grantee, each as amended
from time to time.    Grantee must formally accept the grant of restricted stock
units no later than February 28, 2015; if Grantee fails to do so, Grantee’s
Award will be forfeited and Grantee will have no further rights with respect to
such Award.    Each restricted stock unit subject to this Award represents the
right to receive one share of the Company’s Common Shares, subject to the
conditions set forth in this Grant Notice, the Plan and the Standard Terms and
Conditions.  This Award is granted pursuant to the Plan and is subject to and
qualified in its entirety by the Standard Terms and Conditions.    The Standard
Terms and Conditions may be accessed through Grantee’s personal Morgan Stanley
Smith-Barney Benefit Access®   (www.benefitaccess.com)  account in the Plan
Documents section.

 

 

Name of Grantee:

 

Grant Date:

 

Number of restricted stock units subject to the Award:

 

Vesting Schedule:

 

 

By accepting this Grant Notice, Grantee acknowledges that he or she has received
and read, and agrees that this Award shall be subject to, the terms of this
Grant Notice, the Plan and the Standard Terms and Conditions.

 

DRESSER-RAND GROUP INC.

 

 

By: /s/ VINCENT R. VOLPE JR.

Name: Vincent R. Volpe Jr.

Title: President and Chief Executive Officer



 

 

--------------------------------------------------------------------------------